Citation Nr: 1418888	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  11-31 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran had active service from April 2003 to April 2007.  He is the recipient of the Combat Action Ribbon.  He testified before the undersigned in a May 2012 Travel Board hearing, the transcript of which is included in the record. 


FINDING OF FACT

PTSD has been manifested by complaints of, among other things, decreased interest and motivation, sleep impairment, irritability, decreased concentration, and avoidance; total occupational and social impairment is not shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is in receipt of a 70 percent rating for PTSD.  A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  

A 100 percent disability rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.

The threshold issue is whether the Veteran's symptoms result in total occupational and social impairment.  Significantly, he remains employed full-time, takes public transportation to and from work although is anxious if the bus was crowded, and maintains a cohabitating long-term relationship with his girlfriend and their children.  He reportedly likes his job and stated that he received a good performance evaluation.  Therefore, the evidence does not show total occupational impairment.  

Next, the Veteran's symptoms are not most approximate to a 100 percent rating.  The Board has reviewed VA clinical records and VA examinations in October 2009 and February 2011.  While he reported symptoms such as decreased interest and motivation, sleep impairment, irritability, depression, intrusive thoughts, hopelessness, decreased concentration, avoidance, suicide ideation but no intent, and decreased appetite, all consistent with a 70 percent rating, he has been consistently oriented to time, place, and person, speech was normal, thought process and content have been described as normal, judgment was fair, impulse control was fair, affect was flat, eye contact was poor, and he had difficulty concentrating.  

While it is apparent that the Veteran experiences serious psychiatric symptoms, the evidence reflects no gross impairment in thought processes or communication, hallucinations but only noted on one occasion (not persistent), suicidal ideation with no intent and only on one occasion (not persistent), and no indication of an inability to perform activities of daily living, disorientation, or memory loss.

Next, in determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM- IV).

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100, reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  

GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).

In an October 2009 VA examination, the examiner assigned a GAF score of 45,
indicative of serious symptoms or any serious impairment in social, occupational or school functioning.  At the February 2011 VA examination, the GAF score was 40; however, the Veteran was not demonstrating impairment in reality testing and was still working full time.  Therefore, while the GAF scores reflect serious psychiatric symptoms, the GAF scores in light of the clinical findings and complaints do not support a higher rating. 

The Board has considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the record does not establish that the rating criteria are inadequate.  To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals, such as irritability, sleep impairment, hallucinations, avoidance, decreased concentration, are the symptoms included in the criteria found in the rating schedule for his disability.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

Further, a claim for a total rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes, however, that the Veteran indicated that he was currently employed full-time.  As such, the issue of TDIU is not raised in this case.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

The Veteran's appeal for a higher initial rating for PTSD arises from his disagreement with the initial evaluation following the grant of service connection. Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Therefore, no further notice is needed under the VCAA. 

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  Here, the RO obtained service treatment records and VA clinical records.  In addition, the Veteran underwent VA examinations in October 2009 and February 2011.  During these examinations, the examiners reviewed records, interviewed the Veteran, reported on the medical history, and performed mental status examinations.  As such, the VA examinations adequate for rating purposes.

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.


ORDER

An initial rating in excess of 70 percent for PTSD is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


